 1    ELIZABETH A. FALCONE                         MICHAEL J. NADER, CA Bar No. 200425
      CA Bar No. 219084                            michael.nader@ogletreedeakins.com
 2    elizabeth.falcone@ogletree.com               OGLETREE, DEAKINS, NASH,
      OGLETREE, DEAKINS, NASH,                     SMOAK & STEWART, P.C.
 3    SMOAK & STEWART, P.C.,                       500 Capitol Mall, Suite 2500
      The KOIN Center                              Sacramento, CA 95814
 4    222 SW Columbia Street, Suite 1500           Telephone:   916.840.3150
      Portland, OR 97201                           Facsimile:   916.840.3159
 5    Telephone:     503.552.2166
      Facsimile:     503.224.4518
 6
      JASON P. BROWN, CA Bar No. 266472
 7    jason.brown@ogletree.com
      OGLETREE, DEAKINS, NASH,
 8    SMOAK & STEWART, P.C.
      Steuart Tower, Suite 1300
 9    One Market Plaza
      San Francisco, CA 94105
10    Telephone:    415.442.4810
      Facsimile:    415.442.4870
11
      Attorneys for Defendant
12    J.R. SIMPLOT COMPANY
13    [Additional Counsel on Subsequent page]
14

15                               UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA

17

18   BOLIVAR GAITAN; as an individual, LILIANA     Case No. 2:18-cv-03009 JAM-KLN
     AGUILAR; as an individual, CESAR
19   SALDANA; as an individual, BRIAN
     WHEELER; as an individual, MANUAL             STIPULATION AND ORDER TO SUBMIT
20   CHAVEZ; as an individual, BRYAN               MATTER TO BINDING ARBITRATION
     MCELROY; as an individual, JEFF CAMACHO;      AND TO STAY COURT ACTION
21   as an individual, MARK QUINN; as an           PENDING ARBITRATION
     individual, JERRY GARCIA; as an individual,
22   and JAMES POWER; as an individual,
                                                   Action Filed:   November 13, 2018
23                 Plaintiff,                      Trial Date:     None Set
24          v.
25   J.R. SIMPLOT COMPANY, an unknown
     business entity; and DOES 1 through 100,
26   inclusive,
27                 Defendant.
28
                                                                 Case No. 2:18-cv-03009 JAM-KLN
                       STIPULATION TO SUBMIT MATTER TO BINDING ARBITRATION
                           AND TO STAY COURT ACTION PENDING ARBITRATION
 1   Jonathan Black, CA Bar No. 275017
     jonathan@westonlawpc.com
 2   Stephanie Meyer, CA Bar No. 311036
     stephanie@westonlawpc.com
 3   WESTON LAW GROUP, PC
     1600 S. Main St. Ste. 370
 4   Walnut Creek, CA 94596
     Tel: 925.362.3120
 5

 6   Attorneys for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  Case No. 2:18-cv-03009 JAM-KLN
                        STIPULATION TO SUBMIT MATTER TO BINDING ARBITRATION
                            AND TO STAY COURT ACTION PENDING ARBITRATION
 1                                              STIPULATION
 2          WHEREAS, on November 13, 2018, Plaintiffs Bolivar Gaitan, Liliana Aguilar, Cesar
 3   Saldana, Brian Wheeler, Manuel Chavez, Bryan McElroy, Jeff Camacho, Mark Quinn, Jerry
 4   Garcia, and James Power (“Plaintiffs”) filed this action in the Superior Court of California for the
 5   County of San Joaquin against Defendant J.R. Simplot Company (“Defendant” or “Simplot”)
 6   alleging causes of action for: (1) fraud; (2) declaratory relief for rescission of settlement
 7   agreements; (3) unpaid overtime violations of California Labor Code Sections 510 and 1198; (4)
 8   unpaid meal period premiums in violation of Labor Code Sections 226.7 and 512(a); (5) unpaid
 9   rest period premiums in violation of Labor Code Section 226.7; (6) unpaid minimum wages in
10   violation of Labor Code Sections 1194, 1197, and 1197.1; (7) wages not timely paid during
11   employment in violation of Labor Code Section 204; (8) non-compliant wage statements in
12   violation of Labor Code Section 226(a); (9) failure to keep requisite payroll records in violation of
13   Labor Code Section 1174(d); (10) unreimbursed business expenses in violation of Labor Code
14   Sections 2800 and 2802; and (11) unlawful business practices in violation of California Business &
15   Professions Code Section 17200, et seq. (the “Action”).
16          WHEREAS, on November 21, 2018, Defendant removed this Action to this Court.
17          WHEREAS, the parties have agreed to submit the Action to binding and final arbitration
18   before the American Arbitration Association (“AAA”) pursuant to AAA’s National Rules for the
19   Resolution of Employment Disputes;
20          WHEREAS, the parties have agreed that this Court shall retain jurisdiction of this matter to
21   enforce any arbitration award;
22          NOW, THEREFORE, Plaintiffs and Defendant, by and through their respective counsel,
23   hereby stipulate and agree as follows:
24          1.      The Action shall be submitted to binding arbitration before a single arbitrator with
25   the AAA and pursuant to AAA’s National Rules for the Resolution of Employment Disputes.
26          2.      Defendant will pay all costs unique to the arbitration.
27          3.      The Action shall be stayed pending arbitration, and all dates currently on calendar
28   shall be vacated.
                                                                   Case No. 2:18-cv-03009 JAM-KLN
                         STIPULATION TO SUBMIT MATTER TO BINDING ARBITRATION
                             AND TO STAY COURT ACTION PENDING ARBITRATION
 1          IT IS SO STIPULATED.
                                                        OGLETREE, DEAKINS, NASH, SMOAK &
 2 DATED: March 4, 2019                                 STEWART, P.C.
 3

 4                                                      By: ____
                                                            ELIZABETH A. FALCONE
 5                                                          MICHAEL J. NADER
                                                            JASON P. BROWN
 6
                                                        Attorneys for Defendant
 7                                                      J.R. SIMPLOT COMPANY
 8
     DATED: March 4, 2019                               WESTON LAW P.C.
 9

10
                                                        By:
11                                                            JONATHAN BLACK
12                                                      Attorneys for Plaintiffs
13

14
                                                   ORDER
15
            For GOOD CAUSE showing, it is hereby ORDERED that this matter be referred to binding
16
     arbitration before The American Arbitration Association pursuant to AAA’s National Rules for the
17
     Resolution of Employment Disputes.
18
            It is FURTHER ORDERED that the Action shall be stayed pending arbitration, and all
19
     dates currently on calendar shall be vacated. The Court shall retain jurisdiction of this matter to
20
     enforce any arbitration award.
21
            SO ORDERED.
22

23
     DATED: March 4, 2019                                  /s/ John A. Mendez___
24                                                         Hon. John A. Mendez
25

26                                                                                                37329449.1


27

28
                                                  1               Case No. 2:18-cv-03009 JAM-KLN
                        STIPULATION TO SUBMIT MATTER TO BINDING ARBITRATION
                            AND TO STAY COURT ACTION PENDING ARBITRATION
